Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-9, 11-14, 16-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatenable over Eriksson US 20180332621 in view of Zhang US 20180220465


1. An apparatus comprising: 
a receiver that receives random access resource information indicating a plurality of random access resource configurations and corresponding priority levels for the plurality of random access resource configurations via one system information block, wherein each random access resource configuration of the plurality of random access resource configurations a subcarrier spacing of a preamble]], a frequency domain interval of the random access resource and a time domain interval of the random access resource (Eriksson: fig. 9, step 111-113 [0099-0100, 0111, 0116] - UE 12 detects (receive) multiple (different) POICH 74 in step 113 (and which therefore provide respective additional RA resources 76)); 
a processor that determines a random access resource configuration from the plurality of random access resource configurations based on a quality requirement and a latency requirement for a random access signal (Eriksson: fig. 9, step 115 [0101, 0105-0106, 0111], a selection rule can be applied in step 115 to determine which of the POICH 74 should be used by the UE 12 when an RA request is to be transmitted. In some embodiments the selection rule can make use of a priority list to select a POICH 74. In other embodiments, the UE 12 can select the RA resource 76 associated with the strongest received POICH 74 (i.e. highest signal strength). This embodiment will lead to the UE 12 selecting the strongest downlink transmitter of POICH 74. In other embodiments, the UE 12 can select the RA resource 76 associated with the first received POICH 74, i.e. the POICH signal that is the earliest in time to arrive at the UE 12. Where the multiple POICH are transmitted at the same time, this embodiment will result in the UE 12 selecting the closest, and likely to be best, uplink node 10. In some embodiments the UE 12 can be configured to weight the received power difference and/or timing difference as part of the selection rule. In some embodiments the weighting is POICH dependent); and 
a transmitter that transmits a random access signal based on the random access resource configuration (Eriksson: fig. 9, step 117 [0102] the terminal device 12 transmits an RA request 78/80 to the network node 10 on the determined one of the periodic RA resource 74 or additional RA resource 76). 
	Zhang further teaches wherein each random access resource configuration comprises a subcarrier spacing of a preamble (Zhang: [0034, 0044-0048, 0055, 0088, 0090-0091, 0105-0106] the UE receives configuration information of the transmission mode from the base station, and the configuration information may include the locations of the time-frequency resources of the RACH signal transmission supported by the base station. For example, in the base station, two bits of the SIB are used to indicate the configuration for the transmission mode of the PRACH message of the UE….) in order to inform the UE that which time-frequency resources are used to transmit signals of which one or two transmission format in the information element (IE), PUSCH-Config IE of the RRC signaling [0044].
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Eriksson’s invention in order to inform the UE that which time-frequency resources are used to transmit signals of which one or two transmission format in the information element (IE), PUSCH-Config IE of the RRC signaling [0044], as taught by Zhang.

2. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level, a preamble sequence set, a period, a time offset, a frequency offset, or some combination thereof (Eriksson: [0100, 0111, 0119]; Zhang: [0047, 0051, 0076, 0104]). 

Eriksson: [0100, 0111]). 

4. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a preamble sequence set (Eriksson: [0103]). 

21. The apparatus of claim 1, wherein the random access resource priority level of each random access resource configuration is selected from a group comprising: a first priority, a second priority, a main priority, a high priority, a medium priority, and a low priority (Eriksson: [0111, 0116-0117]).

Regarding claims 6-9, 11-14, 16-19, 22-24, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-4 & 21, where the difference used is an “apparatus” and a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-9, 11-14, 16-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatenable over Pelletier US 20130242730 in view of Zhang US 20180220465

1. An apparatus comprising: 
a receiver that receives random access resource information indicating a plurality of random access resource configurations and corresponding priority levels for the plurality of random access resource configurations via one system information block, wherein each random access resource configuration of the plurality of random access resource configurations comprises a priority level, [[a subcarrier spacing of a preamble]], a frequency domain interval of the random access resource, a time domain interval of the random access resource (Pelletier: fig. 13-15, [0070-0073, 0127-0148, 0150-0266] a WTRU may receive a configuration with multiple prach-ConfigIndex and/or multiple prach-FreqOffset for a PRACH-ConfigInfo [0135-0137, 0158-0159, 0255-0257]); 
Pelletier: [0070-0073, 0127-0148, 0150-0266] determine a number/identity of additional PRACH resources …. For example, a WTRU may be configured to determine which of a plurality of configurations to use when performing an uplink transmission. The first configuration may be associated with a first priority level and a second configuration may be associated with a second priority level. For example, the priority level may be based on a characteristic and/or a priority of the data to be transmitted [0137, 0165]); and 
a transmitter that transmits a random access signal based on the random access resource configuration (Pelletier: [0099], fig. 3, unit 304, claim 1 - sending, from a wireless transmit/receive unit (WTRU), a preamble transmission to a cell during a random access procedure, the preamble being associated with a priority level). 
 	Zhang further teaches wherein each random access resource configuration comprises a subcarrier spacing of a preamble, a frequency domain interval of the random access resource, a time domain interval of the random access resource, or some combination thereof (Zhang: [0034, 0044-0048, 0055, 0088, 0090-0091, 0105-0106] the UE receives configuration information of the transmission mode from the base station, and the configuration information may include the locations of the time-frequency resources of the RACH signal transmission supported by the base station. For example, in the base station, two bits of the SIB are used to indicate the configuration for the transmission mode of the PRACH message of the UE….) in order to inform the UE that which time-frequency resources are used 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Pelletier’s invention in order to inform the UE that which time-frequency resources are used to transmit signals of which one or two transmission format in the information element (IE), PUSCH-Config IE of the RRC signaling [0044], as taught by Zhang.

2. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a preamble sequence set, a period, a time offset, a frequency offset, or some combination thereof (Pelletier: [0070-0073, 0127-0148, 0150-0266]; Zhang: [0047, 0051, 0076, 0104]). 

3. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level (Pelletier: [0070-0073, 0127-0148, 0150-0266]). 

4. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a preamble sequence set (Pelletier: [0070-0073, 0127-0148, 0150-0266]). 

21. The apparatus of claim 1, wherein the random access resource priority level of each random access resource configuration is selected from a group comprising: a first priority, a second Pelletier: [0139, 0154, 0168]).

Regarding claims 6-9, 11-14, 16-19, 22-24, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-4 & 21, where the difference used is an “apparatus” and a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-9, 11-14, 16-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatenable over Eriksson US 20180332621 in view of Wu US 20180049164


1. An apparatus comprising: 
a receiver that receives random access resource information indicating a plurality of random access resource configurations and corresponding priority levels for the plurality of random access resource configurations via one system information block, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level a subcarrier spacing of a preamble, a frequency domain interval of the random access resource and a time domain interval of the random access resource (Eriksson: fig. 9, step 111-113 [0099-0100, 0111, 0116] - UE 12 detects (receive) multiple (different) POICH 74 in step 113 (and which therefore provide respective additional RA resources 76)); 
a processor that determines a random access resource configuration from the plurality of random access resource configurations based on a quality requirement and a latency requirement for a random access signal (Eriksson: fig. 9, step 115 [0101, 0105-0106, 0111], a selection rule can be applied in step 115 to determine which of the POICH 74 should be used by the UE 12 when an RA request is to be transmitted. In some embodiments the selection rule can make use of a priority list to select a POICH 74. In other embodiments, the UE 12 can select the RA resource 76 associated with the strongest received POICH 74 (i.e. highest signal strength). This embodiment will lead to the UE 12 selecting the strongest downlink transmitter of POICH 74. In other embodiments, the UE 12 can select the RA resource 76 associated with the first received POICH 74, i.e. the POICH signal that is the earliest in time to arrive at the UE 12. Where the multiple POICH are transmitted at the same time, this embodiment will result in the UE 12 selecting the closest, and likely to be best, uplink node 10. In some embodiments the UE 12 can be configured to weight the received power difference and/or timing difference as part of the selection rule. In some embodiments the weighting is POICH dependent); and 
a transmitter that transmits a random access signal based on the random access resource configuration (Eriksson: fig. 9, step 117 [0102] the terminal device 12 transmits an RA request 78/80 to the network node 10 on the determined one of the periodic RA resource 74 or additional RA resource 76). 
Wu further teaches wherein each random access resource configuration of the plurality of random access resource configurations comprises a subcarrier spacing of a preamble, a frequency domain interval of the random access resource, and a time domain interval of the random access resource (Wu: fig. 21 [0115] the scheduling bandwidth is 180 kHz, the subcarrier spacing is 15 kHz, and the scheduling bandwidth includes 12 subcarrier intervals) in order to make the a user equipment can allocate a set of subcarriers within a frequency domain scheduling bandwidth [0105].
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Eriksson’s invention in order to make a user equipment can allocate a set of subcarriers within a frequency domain scheduling bandwidth [0105], as taught by Wu.

2. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level, a Eriksson: [0100, 0111, 0119]). 

3. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level (Eriksson: [0100, 0111]). 

4. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a preamble sequence set (Eriksson: [0103]). 

21. The apparatus of claim 1, wherein the random access resource priority level of each random access resource configuration is selected from a group comprising: a first priority, a second priority, a main priority, a high priority, a medium priority, and a low priority (Eriksson: [0111, 0116-0117]).

Regarding claims 6-9, 11-14, 16-19, 22-24, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-4 & 21, where the difference used is an “apparatus” and a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-9, 11-14, 16-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatenable over Pelletier US 20130242730 in view of Wu US 20180049164

1. An apparatus comprising: 
a receiver that receives random access resource information indicating a plurality of random access resource configurations and corresponding priority levels for the plurality of random access resource configurations via one system information block, wherein each random access resource configuration of the plurality of random access resource configurations comprises a priority level, [[a subcarrier spacing of a preamble]], a frequency domain interval of the random access resource, a time domain interval of the random access resource (Pelletier: fig. 13-15, [0070-0073, 0127-0148, 0150-0266] a WTRU may receive a configuration with multiple prach-ConfigIndex and/or multiple prach-FreqOffset for a PRACH-ConfigInfo [0135-0137, 0158-0159, 0255-0257]); 
a processor that determines a random access resource configuration from the plurality of random access resource configurations based on a quality requirement and a latency requirement for a random access signal (Pelletier: [0070-0073, 0127-0148, 0150-0266] determine a number/identity of additional PRACH resources …. For example, a WTRU may be configured to determine which of a plurality of configurations to use when performing an uplink transmission. The first configuration may be associated with a first priority level and a second configuration may be associated with a second priority level. For example, the priority level may be based on a characteristic and/or a priority of the data to be transmitted [0137, 0165]); and 
a transmitter that transmits a random access signal based on the random access resource configuration (Pelletier: [0099], fig. 3, unit 304, claim 1 - sending, from a wireless transmit/receive unit (WTRU), a preamble transmission to a cell during a random access procedure, the preamble being associated with a priority level). 
Wu further teaches wherein each random access resource configuration comprises a subcarrier spacing of a preamble (Wu: fig. 21 [0115] the scheduling bandwidth is 180 kHz, the subcarrier spacing is 15 kHz, and the scheduling bandwidth includes 12 subcarrier intervals) in order to make a user equipment can allocate a set of subcarriers within a frequency domain scheduling bandwidth [0105].
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Pelletier’s invention 

2. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a preamble sequence set, a period, a time offset, a frequency offset, or some combination thereof (Pelletier: [0070-0073, 0127-0148, 0150-0266]). 

3. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level (Pelletier: [0070-0073, 0127-0148, 0150-0266]). 

4. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a preamble sequence set (Pelletier: [0070-0073, 0127-0148, 0150-0266]). 

21. The apparatus of claim 1, wherein the random access resource priority level of each random access resource configuration is selected from a group comprising: a first priority, a second priority, a main priority, a high priority, a medium priority, and a low priority (Pelletier: [0139, 0154, 0168]).

Regarding claims 6-9, 11-14, 16-19, 22-24, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-4 & 21, where the difference used 

Response to Amendment
Applicant's arguments with respect to claim(s) 1-4, 6-9, 11-14, 16-19, 21-24 have been considered but are moot in view of the new ground(s) of rejection.

Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 
Since no argument was filed on 02/08/22, therefore, no respond will be included in this action and Applicant is referred to see the above rejection(s). 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part 
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415